Citation Nr: 1815153	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  10-01 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an initial compensable rating prior to December 7, 2006, an initial rating in excess of 10 percent from December 7, 2006 to October 13, 2017, and in excess of 40 percent from October 14, 2017 for service-connected bilateral hearing loss. 

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

P. E. Metzner, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1977 to October 1980.  

The current matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The issues adjudicated in the July 2007 rating decision include, inter alia, entitlement to a compensable disability evaluation for right ear hearing loss, and entitlement to service connection for left ear hearing loss.  The Board notes that in October 2009, however, the RO granted entitlement to service connection for left ear hearing loss based upon clear and unmistakable error in the February 1981 rating decision.  The RO also assigned a noncompensable rating prior to December 7, 2006 and a 10 percent rating, therefrom, for bilateral hearing loss.  Accordingly, in light of RO's finding regarding clear and unmistakable error in the February 1981 rating decision, this case is now being treated as an initial rating case.  

Also in the October 2009 rating decision, the RO granted a 10 percent rating for bilateral hearing loss effective December 7, 2006.  Thereafter, in an October 2017 rating decision, the RO granted a 40 percent rating for bilateral hearing loss, effective October 14, 2017.  These RO decisions did not constitute a grant of the full benefit sought on appeal.  Accordingly, the rating claim remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The Veteran testified at a hearing before a Veterans Law Judge (VLJ) in September 2010.  The law requires that the VLJ who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C. § 7107(c) (2012); 38 C.F.R. § 20.707 (2017).  However, the VLJ who conducted the September 2010 Board hearing is no longer employed by the Board.  In January 2018, the Veteran and his representative were sent a letter notifying them that the VLJ who presided over the September 2010 hearing is no longer employed by the Board, and offering another hearing before a different VLJ.  The letter further informed the Veteran that, if no response was received within 30 days, the case would be reassigned to a different VLJ.  To date, the Veteran has not requested another hearing before a different VLJ.  As such, no further hearing is required at this time.

In December 2011, this case was previously remanded by the Board to obtain additional records.  The RO has since complied with the Board's directives, and this case has been returned for further appellate review.

Unfortunately, for the reasons set forth below, this appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  

REMAND

Although further delay is regrettable, the Board finds that additional development is necessary in order to afford the Veteran full and fair adjudication of his claim.  Specifically, the Veteran's claims file contains VA consultation reports and progress notes indicating that he underwent VA audiological evaluations in October 2008, July 2009, January 2011, May 2012, September 2013, and May 2015.  Nevertheless, the corresponding audiogram results with puretone threshold values and other audiometric data are not of record.  Accordingly, remand is warranted to obtain the October 2008, July 2009, January 2011, May 2012, September 2013, and May 2015 audiogram results. 

Accordingly, the case is REMANDED for the following action:

1.  With the Veteran's assistance where necessary, obtain outstanding records of pertinent medical treatment from VA and/or private health care providers.  The RO is specifically asked to obtain copies of the Veteran's October 2008, July 2009, January 2011, May 2012, September 2013, and May 2015 VA audiogram results with puretone threshold values and other audiometric data.  Associate all such available records with the Veteran's claims folder.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2017).

2.  After completing the above development, readjudicate the claim on appeal, as is listed on the title page of this Remand.  If the claim remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided with the appropriate opportunity to respond.  Thereafter, the appeal must be returned to the Board for appellate review.

No action is required of the Veteran until he is notified by VA.  However, he is again advised of his obligation to cooperate in ensuring the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records may impact the determination made.  38 C.F.R. § 3.655 (2017).  The Veteran also is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims (Court) are to be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).  




_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C. § 7252 (2012).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

